Citation Nr: 0633500	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-21 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran has recognized guerilla service from May 1942 to 
November 1942 and served in the Regular Philippine Army from 
October 1945 to March 1946.  He was a prisoner of war (POW) 
of the Japanese government from November 1942 to January 
1943.  He died in 1995.  The appellant is the surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claim.  

In September 2003, the appellant was afforded an informal 
conference in lieu of a personal hearing before a hearing 
officer at the RO.  A report of the conference is of record.  


FINDING OF FACT

The veteran has recognized guerilla service from May 1942 to 
November 1942 and served in the Regular Philippine Army from 
October 1945 to March 1946.




CONCLUSION OF LAW

The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in October 2003.  The appellant was 
told of the requirements to successfully establish a claim 
for death pension benefits, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claims, which would include that 
in her possession, to the RO.  The content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the October 2003 
notice letter was subsequently considered by the RO in the 
August 2004 supplemental statement of the case.  Accordingly, 
there is no indication that the outcome of the case would 
have been different had the appellant received pre-
adjudicatory notice.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
service medical records and post-service treatment records, 
has been obtained and associated with the claims file.  There 
is no indication of any relevant records that the RO failed 
to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  A VA medical opinion, 
however, is not necessary with respect to the death pension 
claim.  See also VAOPGCPREC 05-04.  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the appellant's claims.



II.  Death pension

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes as authorized by 38 U.S.C.A. § 107 
and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the U.S. Army confirmed in April 1950 
that the veteran had active military service for VA purposes 
from May 1942 to March 1946.  The service department's 
determination that the veteran had recognized service is 
binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 
532.

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

In addition, where the law, not the evidence, is dispositive, 
the Veterans Claim Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107, is not applicable.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  However, as discussed 
above, if the VCAA were applicable, VA has effectively 
complied with all of its requirements.


ORDER

Entitlement to a nonservice-connected death pension is 
denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


